DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/363,579 filed on March 25, 2019 in which claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (US 2008/0093137 A1).
In regard to claim 1, Maeda et al. discloses a driving system for a vehicle, the driving system comprising:
a motor (M1 see at least [0077, [0065], [0066]);
a shift assembly engaged to the motor and receiving power from the motor, wherein the shift assembly includes a plurality of shift gears using a plurality of meshed external gear pairs (see at least Fig. 5 and [0024], [0056], [0057, [0079]);

(see at least [0076], [0077]);
a gear lever allowing a driver to sequentially select a plurality of assigned positions that are discontinuously disposed (see at least Fig. 5 and  [0077]);
a position sensor configured to detect the assigned positions to which the gear lever sequentially moves, on a basis of continuous changes in physical quantities of the position sensor according to the plurality of assigned positions (see at least [0076], [0077]);
a clutch actuator configured to actuate the clutch (see at least Fig. 11);
a shift actuator configured to actuate the shift assembly to change gear shifts(see at least Fig. 5 and [0024], [0056], [0057, [0079]); and
a controller connected to the clutch actuator, the shift actuator, and the motor and configured for controlling the clutch actuator, the shift actuator, and the motor to change the gear shifts by receiving signals from the position sensor (see at least Fig. 6).

In regard to claim 2, Maeda et al. discloses wherein the plurality of assigned positions is assigned to positions of the gear shifts including a parking gear shift, a reverse gear shift, a neutral gear shift, a first gear shift, and a second gear shift, which are sequentially disposed in a straight line (see at least Fig. 5 and [0024], [0056], [0057]).

Allowable Subject Matter
5.	Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 3, the prior art of record fails to disclose  wherein the position sensor includes a contactless magnetic flux sensor configured not to be in direct contact with the gear lever, wherein magnetic flux density of the contactless magnetic flux sensor continuously changes in a response to a displacement of the gear lever.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	Bowen, US 2002/0177500, discloses  a multi-speed transmission having an input shaft driven by the engine, an output shaft connected to the driveline, an electric motor, a planetary gearset driven by one or both of the engine and the electric motor, a plurality of power-operated clutches operable for selectively engaging components of the planetary gearset, and a control system for controlling automated operation of the power-operated clutches and coordinated actuation of the engine and the electric motor.
 	Kato et al., US 2015/0344020, discloses a hybrid vehicle including an engine configured to output power to an intermediate shaft, a motor configured to input and output power from and to the intermediate shaft.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661